Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered March 8, 2002, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and assault in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, *317were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant’s acquittal of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). The credible evidence established the required element of unlawful intent.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Concur—Nardelli, J.P., Saxe, Rosenberger, Williams and Friedman, JJ.